DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the size" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-7, 9-20 are allowed.
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “responsive to detecting a power up event following a power loss event, reconstruct the L2P table using the snapshot of the L2P table, the L2P update journal, the P2L table, and the list of unallocated management units.”
	Claims 9 and 16 are a method claim and a computer-readable storage medium claim corresponding to the system claim 1 respectively and are allowable for the same reasons.
	Claims 2-7, 10-15 and 17-20 depend either directly or indirectly on claim 1, 9 or 16 and are allowable as a result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2021/0,365,208 A1 discloses recovering quickly from any failure by rebuilding the most recent mapping table or data structure from a most recent snapshot and the recent mapping table updates stored in persistent journal area.
PG Pub. 2021/0,081,284 A1 discloses memory recovery system that maintain a recovery map including a periodically updated snapshot of a memory state for a memory system and associated journal updates indicating changes to the memory state between a most recent update and a more current state.
PG Pub. 2017/0,139,781 A1 discloses recovering restoring LPT snapshot after a power loss using a copy of the snapshot and replaying journal entries that stores updates to different locations in memory.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        October 20, 2022